DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 2/16/2021.  Claims 1-3, 5-8, 10-13, and 15 are still pending in the application.

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination and in view of the outstanding response filed on 2/16/2021 in that the Applicant has meticulously pointed out the novel features of the claimed invention against the applied art of record.  Specifically, the prior art of record, considered as a whole, appears to fail to fairly show or suggest a claimed invention comprising, among other limitation, novel and unobvious limitations of "performing the switching operation, wherein the transmitting towards the first data path is switched by the user equipment to transmitting towards the second data path, wherein, when the switching operation is performed, data units associated with the first transmitting are retransmitted by the user equipment on the first data path, the data units associated with the first transmitting being data units for which a confirmation of successful transmission was not obtained; and second transmitting, by the user equipment, on the radio bearer towards the second data path," as recited in group claims 1-3, and 5; "perform the switching operation, wherein the transmitting towards the first data path is switched to transmit towards the second data path, wherein, when the switching operation is performed, data units associated with the first transmitting are retransmitted by the apparatus on the first data path, the data units associated with the first transmitting being data units for which a confirmation of successful transmission was not obtained; and second transmit on the radio bearer towards the second data path," as recited in group claims 6-8, and 10; and "the radio bearer is configured for a switching operation, and the switching operation comprises an operation where data unit transmission is restricted to be towards only one of the first data path and the second data path, wherein, when the switching operation is performed, data units associated with the first transmitting are retransmitted by the user equipment on the first data path, the data units associated with the first transmitting being data units for which a confirmation of successful transmission was not obtained; receiving transmissions on one of the first data path and the second data path, wherein transmissions are transmitted towards the other of the first data path and the second data path after the switching operation," as recited in group claims 11-13, and 15,  structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 10,405,367).
Dudda et al. (US 2018/0123920).
Wang et al. (US 2017/0374579).
Dudda et al. (US 2015/0326456).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 23, 2021